Citation Nr: 0500803	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  99-21 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a hearing loss 
disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from May 1952 to April 
1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma.  During the 
pendency of this appeal, the veteran moved and the North 
Little Rock RO is the certifying RO.


REMAND

The veteran contends, in essence, that he is entitled to 
service connection for a hearing loss disability and 
tinnitus.  Specifically, he maintains that he was subjected 
to acoustic trauma while serving in an artillery unit during 
the Korean War and has had trouble with hearing since that 
time.  While that the veteran has had a VA audiology 
examination, there is no opinion as to the etiology of any 
current hearing loss and/or tinnitus.  Further, he is advised 
that while the case is on remand status, he is free to submit 
additional evidence and argument.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).    

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following:

1.  The RO should request the veteran to 
identify all medical care providers who 
have treated him for hearing loss or 
tinnitus in the recent past.  The RO 
should obtain treatment records from any 
source identified by the veteran.

2.  The veteran should be scheduled for 
an examination to determine the severity 
and etiology of any hearing loss 
disability and tinnitus.  After reviewing 
the claims file and examining the 
veteran, the examiner should enter an 
opinion as to the most likely etiology of 
the veteran's defective hearing and/or 
tinnitus.  Specifically, it should be 
indicated whether the veteran's defective 
hearing and/or tinnitus is as likely as 
not related to noise exposure during 
active military service, occupational 
noise exposure after service, advancing 
age, or some other cause.  If a 
determination can not be made without 
resort to speculation, that matter should 
also be set forth in the claims folder. 

3.  Thereafter, the RO should 
readjudicate the claims on appeal.  To 
the extent the benefits sought are not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond thereto.

Thereafter, the case should be returned for further appellate 
consideration to the extent such action is in order.  No 
action is required of the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

